Citation Nr: 1819879	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-28 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for fatigue.

2.  Entitlement to service connection for sleep disturbance, to include as due to an undiagnosed illness, insomnia, and/or obstructive sleep apnea (OSA). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



 ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1989 to February 1992, including in the southwest Asia Theater of operations during the Persian Gulf War from May to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   

In October 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The Board notes that during his hearing, the Veteran withdrew his appeal with regard to the following issues: entitlement to service connection for fibromyalgia and entitlement to service connection for irritable bowel syndrome.
 
Regarding the issue of service connection for a sleep disorder, to include as due to an undiagnosed illness, insomnia, and/or OSA, the Veteran originally claimed service connection for sleep disturbances.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In light of the decision in Clemons, the Veteran's claim for service connection for sleep disturbances has been expanded and recharacterized as a claim for service connection for a sleep disorder, to include as due to an undiagnosed illness, insomnia, and/or OSA, as reflected on the cover page.

In a July 2014 decision, the RO granted service connection for lipoodermatosclerosis, therefore this issue is no longer before the Board, as that was a full grant of the benefit sought. 

The issue of entitlement to service connection for a sleep diorder, except as related to an undiagnosed illness, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia Theater of Operations during the Persian Gulf War from May to September 1991.

2.  The Veteran has not been diagnosed with chronic fatigue syndrome.

3.  The Veteran's sleep disturbance is not related to an undiagnosed illness.


CONCLUSION OF LAW

1.  The criteria for establishing service connection for chronic fatigue syndrome have not been met.  38 U.S.C. §§ 1110, 1117 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

2.  The criteria for service connection for sleep disturbance, as due to an undiagnosed illness, have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.2, 3.102, 3.159, 3.303, 3.304(d), 3.317 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

VA's duty to notify was satisfied by letters that were sent to the Veteran in December 2009 and February 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Board finds that VA adhered to its duty to assist by procuring all relevant records.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c) (2017).  The evidence of record contains in-service treatment records, outpatient treatment records, and military personnel records.  No other outstanding relevant records have been identified.  For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issues on appeal.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  38 C.F.R. § 3.159 (c) (4) (2017).  In this case, the Veteran was afforded a VA medical examination in May 2010 with an addendum opinion provided in October 2010.  Based on the examinations and the records, the VA medical examiners were able to provide adequate opinions.  Accordingly, the Board determines that the VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied.

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and provided the Veteran with VA medical examinations.  38 C.F.R. § 3.159 (c) (4) (2017).  Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.


II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Under 38 C.F.R. § 3.317 , service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. §§ 1117 (2012), 1118; 38 C.F.R. § 3.317 (2017).

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War.  The "Southwest Theater of Operations" refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317 (e). 

For this purpose, "'objective indications of chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification."  38 C.F.R. § 3.317 (a) (3) (2017).  "Chronic" refers to "disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period."  38 C.F.R. § 3.317 (a) (4) (2017).  "The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest."  38 C.F.R. § 3.317 (a) (4) (2017).  Some of the signs and symptoms are muscle and joint pain and signs and symptoms involving skin.  38 C.F.R. § 3.317 (b) (2017).  Unlike claims for direct service connection, there is no requirement for competent evidence of nexus between the claimed illness and service in undiagnosed illness claims.

Additionally, laypersons are competent to report objective signs of illness.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Furthermore, "[s]atisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service even though there is no official record of such incurrence or aggravation."  38 C.F.R. § 3.304 (d) (2017).

In making determinations, VA is responsible for ascertaining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Here, the Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claims.

The Veteran's DD 214 confirms that he was stationed in Southwest Asia during the presumptive period.  Therefore, the presumptions that are available to Persian Gulf veterans are available to the Veteran in this case.

A.  Fatigue

There is no indication in the Veteran's STRs that he was diagnosed with a fatigue disorder or had any complaints of fatigue during service.   His February 1992 separation examination was normal and he reported he was in good health.  He indicated that he had no trouble sleeping.

In furtherance of his claim the Veteran submitted  medical records that show complaints of fatigue.  However, the Veteran's treatment records do not show a diagnosed fatigue disorder such as chronic fatigue syndrome.  Moreover, the treatment records submitted by the Veteran show in May 2011 his physician noted his fatigue was likely due to sleep apnea and treatment notes from March 2014 show that his complaints of fatigue were linked to his diabetes mellitus.

The Veteran was afforded a VA examination in May 2010 with an addendum opinion provided in October 2010.  At the VA examination, the Veteran reported to the examiner that for the past 15 years he had not had any energy to play sports or hunt in his free time as he used to.  He stated it was hard to make it through 8 hours of work.  He said that he did not sleep well and was a very light sleeper.  He stated that he awakens frequently and he had to quit driving because of daytime sleepiness.  He said that he would get drowsy and pull over for a 2 to 3 hour nap at times.  He denied depression, snoring, and an acute illness 15 years ago with fever or sore throat that directly preceded his symptoms.  He reported he had always been active until the last 15 years.  The examiner found that the Veteran's fatigue is secondary to a diagnosed condition of insomnia.  He also found that the Veteran did not have anemia or reported symptoms suggestive of sleep apnea.  The examiner attributed the Veteran's fatigue to his poor sleep/insomnia.  The examiner stated fatigue is a symptom of his insomnia; he did not have chronic fatigue syndrome.

Based on a review of the evidence, the Board concludes that service connection for fatigue is denied.  Although the Veteran had service in Southwest Asia, a fatigue disorder, including chronic fatigue syndrome, has not been shown at any time since the claim for service connection.  Although the examiner noted the Veteran had fatigue he was not diagnosed with "fatigue" at the VA examination, the examiner opined that the Veteran's diagnosed insomnia was the cause of his fatigue.  A fatigue disorder, such as chronic fatigue syndrome, has not been diagnosed.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110, 1131 (2012).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a fatigue disorder at any time during the appeal period. 

The Veteran is competent to report having fatigue.  However, notwithstanding the Veteran's contentions, the evidence of record does not show a fatigue disorder, only the impairment associated with the Veteran's medical condition of insomnia.  The examiner specifically reported that the Veteran did not have any findings, signs, and symptoms attributable to chronic fatigue syndrome.  To the extent that the Veteran claims that his fatigue is due to an undiagnosed illness, the VA examiner's May 2010 and October 2010 addendum opinions show that there is an explained cause for his fatigue.  As the opinion was formed after interviewing and examining the Veteran, reviewing his records, and is supported by a rationale, the Board accords it great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  It is also uncontradicted, as there is no medical evidence or opinion of record to indicate that any fatigue experienced by the Veteran is due to an undiagnosed illness. 

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for fatigue.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for fatigue is denied.  See 38 U.S.C. §5107 (2012).

B.  Sleep Disturbance Due to an Undiagnosed Illness

The Veteran contends that he is entitled to service connection for sleep disturbance to include as being related to an undiagnosed illness resulting from his service in the Persian Gulf War.  The Veteran originally claimed service connection for a sleep disorder in November 2009 and was diagnosed with obstructive sleep apnea in February 2012.

The Veteran's service treatment records are negative for any diagnosis of or treatment for sleep disturbance in service.  Again, his February 1992 separation examination was negative for any complaints concerning his sleep and the examination was within normal limits.

In connection with his claim, the Veteran submitted medical records.  The records submitted by the Veteran are void of any undiagnosed complaints of sleep disturbances.  

At the May 2010 VA examination, the examiner noted that the Veteran did not report any complaints of snoring or sleep apnea, but reported having problems sleeping for long periods with reports of awakening frequently and being a light sleeper.  The examiner noted that the Veteran had daytime sleepiness as a result with decreased energy and increased fatigue.  The examiner noted that the Veteran denied depression or post-traumatic stress disorder symptoms and did not have anemia contributing to fatigue.  The examiner noted that the Veteran had a diagnosis of insomnia.  The examiner opined that the cause of the Veteran sleep disturbances was related to poor sleep hygiene.

Based on a review of the evidence, the Board concludes that service connection for sleep disturbance as due to an undiagnosed illness must be denied.  Although the Veteran had service in Southwest Asia, a sleep disturbance disorder related to an undiagnosed illness has not been shown at any time since the claim for service connection.  The examiner opined that the Veteran's diagnosed insomnia was,by way of poor sleep hygiene, the cause of the sleep disturbances.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110, 1131 (2012).  Essentially, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a sleep disturbance disorder related to an undiagnosed illness at any time during the appeal period. 

The Veteran is competent to report having sleep disturbance.  However, notwithstanding the Veteran's contentions, the evidence of record does not show a sleep disturbance disorder other than impairment associated with the Veteran's medical condition of insomnia and OSA.  To the extent that the Veteran claims that his sleep disturbance is due to an undiagnosed illness, the VA examiner's May 2010 and October 2010 addendum opinions show that there is an explained cause for his sleep disturbances.  As the opinion was formed after interviewing and examining the Veteran, reviewing his records, and is supported by a rationale, the Board accords it great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  It is also uncontradicted.  There is no medical evidence of record to indicate that any sleep disturbance experienced by the Veteran is due to an undiagnosed illness.  

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for sleep disturbance as due to an undiagnosed illness.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for sleep disturbance due to an undiagnosed illness is denied.  See 38 U.S.C. §5107 (2012).

ORDER

Entitlement to service connection for fatigue, is denied.

Entitlement to service connection for sleep disturbance as due to an undiagnosed illness, is denied.


REMAND


Regrettably, remand is required for additional development before the Board may adjudicate the appealed claims.  A VA examination is in order to address the Veteran's diagnosed insomnia and OSA.

The May 2010 VA examination shows the Veteran has a diagnosis of insomnia and in February 2012, the Veteran was diagnosed with OSA.  The Board has thus expanded the claim for a sleep disorder to include insomnia, sleep apnea, and sleep disturbance due to undiagnosed illness, pursuant to Clemons v. Shinseki.  However, as an undiagnosed disorder and a diagnosed disorder are inherently mutually exclusive, the Board considers them as separate appealed claims stemming from the same appeal.  Therefore, the Veteran should be provided any notice required in response to the expanded claim. 

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding and relevant records, including outstanding VA treatment records.

2.  Arrange for the Veteran to undergo an examination with the VA examiner who conducted the May 2010 examination or an appropriate examiner if she is not available, to determine the nature of any sleep apnea or insomnia present during the period of the claim.  Any pertinent evidence of record must be made available to and reviewed by the examiner.

Following review of the claims file and examination of the Veteran, the examiner is asked to provide a diagnosis for any sleep disorder identified.  For any diagnosed sleep disorder, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed disability began in service or is causally related to service. 

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The rationale for all opinions expressed must also be provided.  If the examiner cannot provide an opinion without resorting to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e., lack of records, limits of medical knowledge, etc.).

3.  After the development requested is completed, readjudicate the claim.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


